Title: Abigail Adams to John Adams, 25 June 1795
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            N york 25 June 1795
          
          I received yours of 23d. it is reported here that 19 Senators are for a ratification of all but the 12th article of the Treaty. Greenleafs paper contains daily Some weak foolish superficial sausy reflections & abuses upon the senate the President & the supposed Treaty but they cannot make an impression; but upon such minds as are, as weak, foolish, and superficial as the writers.
          Have you read Pelets speach on the 8 of April upon the External and internal situation of the Republick of France. it contains many judicious observations & Reflections. he evidently aims at a balance of power tho he dare not Speak out baldly. “what he observes is the Guarantee in the constitution of 1793 which insures to the Nation a lasting Republican existance? where is the force, where is the protecting institution which shelters the Nation from innovations on the part of the legislators? ought we not to Surround Liberty with more secure formalities and with more Solid barriers? Does Liberty exist in a Country where a power detached from the people, altho sit up by them would enjoy the Strange capacity of giving them arbitrary constitutional Laws; or without consulting them; change their opinions their manners their Character & their Religion according to the convenience or capacity of the Legislators? as long as the political Goverment of the Nation shall be intrusted in the hands of persons who can offer me no other Security but their presumed probity, I shall always fear their ambition. I shall never set confidence in Men. the Law alone must be my security. I have no reliance but upon the Law; I believe only the promises of the Law. of the constitution of 93—he observes that it is the general opinion that its Principles are those of Democracy; but some say it wants a Spring, but I say it wants also wheels and to be set in motion. A constitution ought to include every thing which interests the Liberty of a Country and that of every individual”
          read the Whole Speach it is well worth a perusal tho the Speaker

like all the rest of his countrymen, does not appear to have thought deeply upon the Subject of Govenment, yet he has thrown out many wise & judicious observations. I am however of Stuarts (the great Walkers) mind who says he told Tom Paine, that he might as well teach a Hen to Swim, as make a real Republican of a French Man—
          I went on twesday to Breakfast at Rose Hill—General Gates Seat. I am solisitious you should see it. it is the most Beautifull Spot I have seen here, 92 acres of Excellent land, and a House to gratify any moderate ambition for two thousand pounds, was a bargain indeed tho only a Life estate. I walk with the General to his Garden to his Farm house & to his Barns to his Feilds of Grain &c he may literally be said to live in clover. he pointed to a parsnip bed in his garden prhaps a quarter of an Acre, & told me that he made 27 pounds from that spot the last year beside sufficient for his Family & this Years says he from that Spinnage bed about 20 foot, I have taken 20 pounds & My Sparigrass beds neated 3 pounds pr day during the Season of it. the market people go to the Garden & take it so that he has no trouble of sending it to market. one man takes the whole care of it after it is dug in the Spring. the whole Garden is not so large as our lower Garden, but vegitables are very dear in the market, cowcumbers sold at 3 shillings a peice a fort night ago. mr Hammond has a Garden out below where we used to live at Greenwich. he told me one day last week that his Gardener Sold in one day 60 dollors worth of vegitables. When Shall We Farm So?
          I have past my time very pleasently Since I have been here, but I know our presence is wanted at Quincy tho I hear that every thing goes on well. I shall be ready to return with you as soon as the Senate will give you permission, the sooner the more agreeable to / Your affectionate
          
            A Adams
          
          
            P S—
            We have a delightfull rain to day. We are engaged to Rose Hill to dinner. I wish I may not covet my Neighbours House & lands. I think my ambition would be bounded by such a situation—just so much Land so productive “but we know not ourselves—[”] the General has a Grindstone upon a new construction which I want you to see when sit in motion it will go a quarter of an hour without any assistance so that one person may grind a tool Crugher price was Seven thousand pounds for the fee simple of that place. it would now fetch 15 prhaps 20—
          
         